Mr. JUSTICE ALLOY, dissenting: I must respectfully dissent from the majority opinion in the above case. The Circuit Court of La Salle County noted that the circumstantial evidence of the defendant’s guilt was sufficient to prove her guilty of the crimes of theft and official misconduct beyond a reasonable doubt. In so finding, the court noted specifically the drastic change in April 1979 of how defendant dealt with the restitution of fund moneys. Prior to April, she made deposits at the bank across the street at regular intervals, not later than three weeks at any time. From April 1979 through January 1980 she made only one deposit. That deposit of a considerable sum in October 1979 was made after the September report indicated that the bank account for the fund was almost completely depleted. The court indicated that it felt the deposit was made to avoid the danger of an overdraft and the questions such a situation would bring concerning the missing money. The court also found it significant that the defendant testified that she did not notice the envelope was missing for a week and a half after the early November move, yet she also testified that during this time she received restitution funds, which in her normal course of behavior she would have placed in the envelopes immediately upon receipt. Finally, the court found it significant that the defendant did not notify anyone of the missing moneys until the time the accountants brought the issue up in January 1980. The court acknowledged that there were possible explanations for the money’s disappearance which might be consistent with the defendant’s innocence. However, the court found that the only reasonable hypothesis explaining the missing money, and the defendant’s behavior, was that the defendant took it. While we might not convict on the evidence in this case, we should not reject the trial court decision when supported by the record. For the reasons stated, therefore, I believe that the order of the Circuit Court of La Salle County in the instant case should be affirmed.